46 N.Y.2d 792 (1978)
Laura Holscher et al., Appellants,
v.
State of New York, Respondent. (Claim No. 58920-F.)
Court of Appeals of the State of New York.
Argued November 27, 1978.
Decided December 20, 1978.
William W. Owens and Richard J. Duffy for appellants.
Louis J. Lefkowitz, Attorney-General (Douglas L. Manley and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the opinion by Mr. Justice JOHN L. LARKIN at the Appellate Division (59 AD2d 224).